Citation Nr: 1107399	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for bronchitis, claimed as 
breathing difficulties.

3.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI) 

4.  Entitlement to service connection for migraines.

5.  Entitlement to service connection for traumatic arthropathy 
with excoriation of the great toe on the left foot. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2001 to September 
2001 and from August 2005 to October 2006.  He was awarded a 
Combat Action Badge for his service in Iraq from October 2005 to 
September 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, in pertinent part, denied 
the Veteran's claims for service connection for a sinus 
condition, bronchitis, residuals of a TBI and traumatic 
arthropathy of the left great toe.

A March 2008 notice of disagreement (NOD) expressed the Veteran's 
objection to the denial of the claims for service connection for 
a sinus condition, bronchitis, residuals of a TBI and traumatic 
arthropathy of the left great toe.  Only the instant claims are 
therefore before the Board for its consideration.

The Veteran testified before the undersigned at a December 2010 
RO (Videoconference) hearing.  A hearing transcript has been 
associated with the claims file.

The issues of entitlement to service connection for a sinus 
disorder, bronchitis and a TBI are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy while serving in 
Iraq.

2.  There is a nexus between current migraines and service.

3.  There is a nexus between the Veteran's traumatic arthropathy 
with excoriation of the left great toe and service.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for migraines 
have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

The criteria for entitlement to service connection for traumatic 
arthropathy with excoriation of the left great toe have been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
a veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision with regards to the claim for service 
connection for traumatic arthropathy with excoriation of the left 
great toe, further assistance is unnecessary to aid the Veteran 
in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.   38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

For injuries that are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection. VA regulations provide 
that in the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even though 
there is no official record of such incurrence or aggravation.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Migraines

Service treatment records do not show findings referable to 
migraines, but the Veteran has testified that he began 
experiencing headaches in-service after exposure to the 
explosions of several improvised explosive devices (IEDs).  Such 
an occurrence is consistent with the circumstances of his combat 
service in Iraq.  38 U.S.C.A. § 1154(b).

His complaints of headaches are documented in post-service 
treatment records beginning in March 2007.  He reported at a VA 
examination in December 2007, and at his hearing that he had 
experienced headaches since the IED explosions in 2006.  The 
examiner diagnosed migraines, but did not provide an explicit 
opinion as to whether these were related to service.  
Nonetheless, the examination serves to document the presence of a 
current disability.  

The record does not contradict the Veteran's reports of 
continuity, and his statements are deemed credible.  Accordingly, 
the criteria for service connection for migraines are met and the 
appeal is granted.

Traumatic Arthropathy

The Veteran claims that he suffers from a left foot condition due 
to his constant wearing combat boots during his service in Iraq.

A November 1999 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied foot trouble in an 
accompanying Report of Medical History (RMH).  Foot trouble was 
again denied in a January 2004 RMH.  The Veteran indicated that 
his health was "very good" and denied medical problems in an 
August 2005 Pre-Deployment Health Assessment.  A March 2007 Post-
Deployment Health Assessment reflects the Veteran's complaints of 
swollen, stiff or painful joints and that he was often exposed to 
sand while deployed.

A December 2007 VA General Medicine examination reflects the 
Veteran's reports of persistent swelling in his left great toe 
while serving in Iraq.  This swelling was located over the dorsum 
of the toe and would intermittently worsen.  The etiology of 
these symptoms was unknown but the Veteran reported that his in-
service physicians attributed it to sand and trauma from his 
boots.  These symptoms were subsiding and he had only had one 
attack of swelling since returning to civilian life.

Physical examination conducted by the December 2007 VA examiner 
revealed normal feet bilaterally with a slight hallux valgus of 
about 10 degrees to 15 degrees.  There were minor linear 
excoriations measuring one cm by two mm over each great toe at 
the metatarsophalangeal (MTP) joint, caused by rubbing the roof 
of the boot on his toe.  Range of motion of the toes and feet 
were normal.  There was tenderness over the joint on firm 
palpitation.  Following this examination and a review of the 
claims file, diagnoses of excoriation of the great toes 
bilaterally due to boot abrasion and traumatic arthropathy of the 
bilateral great toes were made.

The Veteran has a current disability as he has been diagnosed 
with an excoriation of the great toes bilaterally and traumatic 
arthropathy of the bilateral great toes.  His reports of scraping 
his toes on the inside of his combat boots while serving in Iraq 
are consistent with the time, place and circumstances of his 
service.  The December 2007 VA examiner, the only competent 
medical opinion of record, attributed the Veteran's bilateral 
great toe conditions to service.

Resolving all doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for traumatic arthropathy 
with excoriation of the left great toe have been met.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for migraines is granted.

Entitlement to service connection for traumatic arthropathy with 
excoriation of the great toe on the left foot is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon at 83.

The Veteran contends that he suffers from a TBI as a result of 
his exposure to multiple improvised explosive device (IED) 
explosions while serving in Iraq.  He also contends to suffer 
from a sinus disorder and bronchitis due to his exposure to 
"burn pits" in Iraq.  Service treatment records document his 
complaints of breathing difficulties and a March 2007 Post-
Deployment Health Assessment reflects his reports of being 
exposed to smoke from burning trash or feces while in Iraq.  
During his December 2010 hearing, the Veteran testified that he 
was assigned to a guard tower that was located 50 feet to 100 
feet from a burn pit on at least 50 occasions while serving in 
Iraq and that on one occasion he was 15 feet from an IED 
explosion.

A VA neurological examination was conducted in December 2007 and 
diagnosed the Veteran with migraine headaches.  No testing or 
findings related to a possible TBI were made.  An October 2007 VA 
poly-trauma consultation noted that the Veteran presented with 
"some symptoms consistent" with a mild TBI but did not issue an 
actual diagnosis.  A new VA examination is required to determine 
whether the Veteran has a TBI related to the in-service injuries.

A VA respiratory examination was also conducted in December 2007 
and was negative for acute or chronic bronchitis.  The examiner 
also noted that there was an episode of sinusitis in August 2007 
or September 2007 but offered no opinion regarding the etiology 
of such a condition.  The instant claims were filed in September 
2007.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(current disability requirement is satisfied when a claimant has 
a disability at the time a claim for VA compensation is filed or 
during the pendency of that claim, even if the disability 
resolves prior to adjudication of the claim).  A new VA 
respiratory examination is therefore required to determine the 
etiology of any such disability.

During his December 2010 hearing, the Veteran reported that he 
had received treatment for a sinus condition and bronchitis at 
Wilkes Regional Hospital and from Dr. S., a private physician.  
VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records. If the claimant does not provide the release, VA has 
undertaken to request that the claimant obtain the records. 38 
C.F.R. § 3.159(e)(2) (2010).  A remand is required to obtain 
these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
private treatment records from Wilkes 
Regional Hospital and Dr. S. and follow the 
procedures outlined in 38 C.F.R. 
§ 3.159(e)(2), as described above.  

The Veteran is advised that in order to 
obtain these records, it may be necessary to 
submit an appropriate release.  If the 
Veteran fails to submit necessary releases, 
he should be advised that he may submit the 
records himself.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, the Veteran should 
be advised.

2.  Following completion of the above-
development, the RO/AMC should afford the 
Veteran a VA examination to determine whether 
he has a traumatic brain injury (TBI) that is 
related to service.  The examiner should 
review the claims folder and note such review 
in the examination report or addendum.  Any 
indicated tests or diagnostic studies should 
be undertaken.

The examiner should then provide opinions as 
to whether any current TBI is at least as 
likely as not (50 percent probability or 
more), had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.  In this regard the 
examiner should note the Veteran's reports of 
being exposed to multiple IED explosions 
during service in Iraq are presumed to have 
occurred.

The examiner should provide a rationale for 
the opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
must provide a rationale as to why this is 
so, and must indicate what if any additional 
evidence would permit an opinion to be made.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.  His reports of 
combat injuries are presumed to be accurate 
and correct.

3.  Following completion of the development 
listed in paragraph number 1, the RO/AMC 
should afford the Veteran a VA respiratory 
examination to determine whether he has had a 
respiratory disorder, to include sinusitis 
and/or bronchitis, at any time since service, 
which is related to service.  The examiner 
should review the claims folder and note such 
review in the examination report or addendum.  
Any indicated tests or diagnostic studies 
should be undertaken.

The examiner should then provide opinions as 
to whether any respiratory disorder shown 
since discharge from service, to include 
sinusitis and/or bronchitis, at least as 
likely as not (50 percent probability or 
more), had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.

The examiner should provide a rationale for 
the opinion.  If the examiner cannot provide 
an opinion without resorting to speculation, 
the examiner must provide a rationale as to 
why this is so, and must indicate if any 
additional evidence would permit an opinion 
to be made.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.  If his reports are 
discounted, the examiner should provide a 
rationale for doing so.

4.  The RO/AMC should review the examination 
reports to ensure that they contain all 
information and opinions requested in this 
remand.

5.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


